Citation Nr: 1403031	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for toxic adenoma of the thyroid gland (thyroid disability).

4.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder and depressive disorder (psychiatric disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for hearing loss and tinnitus, continued a 10 percent rating for a thyroid disability and continued a 50 percent rating for a psychiatric disability.  The Veteran testified at a Travel Board hearing in May 2013 before the undersigned and a transcript is associated with the record.  This case is now in the jurisdiction of the New York, New York RO.

In addition, the Board notes that the issue of entitlement to a TDIU was recently adjudicated by the RO.  See December 2013 rating decision on Virtual VA.  The Veteran has indicated that he is not working primarily due to his service-connected psychiatric disability.  See December 2013 statement from the Veteran's agent.  The TDIU claim is a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.  

The Board notes that additional VA treatment records were added to the Veteran's Virtual VA paperless claims file after the most recent September 2012 supplemental statement of the case.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  With respect to the issues remanded below, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  With respect to the issues decided herein (entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a higher rating for a thyroid disability) the additional medical treatment records are not pertinent.  With respect to the hearing loss or tinnitus claims, they do not reflect any audiological treatment or complaints.  With respect to the thyroid, they are duplicative of earlier VA treatment records which have been reviewed by the RO:  they indicate that the Veteran has hypothyroidism for which he takes medication and that his levels are on target.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The issue of a rating in excess of 50 percent and the issue of entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss or tinnitus disability causally related to his active duty service.

2.  The Veteran's service-connected thyroid disability is manifested by fatigability and requires medication; tachycardia, tremor, increased pulse pressure or blood pressure, constipation and mental sluggishness are not shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a rating in excess of 10 percent for a thyroid disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.          §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Codes (Codes) 7901, 7903 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A June 2010 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria. 

Regarding the Veteran's claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim for increase prior to its initial adjudication.  Mayfield, 444 F.3d at 1328.  The June 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination with regard to the claim for increase for a thyroid disability in July 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner noted a review of the Veteran's medical history and conducted a physical examination, including diagnostic and clinical testing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A VA examination was not provided in conjunction with the service connection claims for tinnitus and hearing loss, and the evidence of record does not warrant one.  VA has a duty to provide an examination when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary here because there is no evidence that meets even the "low threshold" of indicating that the claimed tinnitus and/or hearing loss may be associated with any event during qualifying service, including noise exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is no medical evidence suggesting such a nexus and the appellant has not alleged that his tinnitus or hearing loss manifested in service.  Instead, he testified that his tinnitus "probably started happening about five years ago."  See May 2013 transcript at 10;  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  He testified that he first notice his hearing loss "40 years ago" which would be 1973, approximately 3 years after the Veteran separated from service.

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Hearing Loss and Tinnitus

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.         38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss (organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.    § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).
 
The Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he suffers from hearing loss and tinnitus due to noise exposure in service.  Tr. at 7.  He testified that he has never been tested for hearing loss and has never reported tinnitus to his doctors.  Id.  

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  His military occupational specialty was a seaman in the Navy.

In April 1970 and March 1973, the Veteran was afforded VA medical examinations.  There are no complaints or diagnosis of hearing loss or tinnitus.

A December 2009 VA treatment record specifically notes no hearing loss or tinnitus.

After a review of the evidence, the Board is unable to find that service connection for hearing loss and tinnitus is warranted.  Hearing loss was not diagnosed in service.  Since service, there is no medical evidence showing complaints or treatment relating to the Veteran's ears, nor are there current diagnoses of hearing loss or tinnitus.  Notably, VA examinations conducted shortly following his discharge from service show no complaints or diagnosis related to hearing loss or tinnitus.  Further, a VA treatment record in December 2009 explicitly states no hearing loss or tinnitus.  

The preponderance of the evidence is against a finding that the Veteran has hearing loss or tinnitus which is related to service.  No medical evidence relates tinnitus to service.  In fact, a recent VA treatment record indicated that no tinnitus was found on evaluation in 2009.  Further, the Veteran testified that his tinnitus "started happening about 5 years ago," or approximately 2008, over 37 years after service separation.  Likewise, the 2009 VA treatment record noted no hearing loss, and the Veteran testified that he first noted hearing loss several years after service.  Given that the Veteran testified that he did not notice hearing loss until after the first post-service year, the preponderance of the evidence is also against a finding that hearing loss may be service-connected on a presumptive basis.  For these reasons, this appeal must be denied.

Thyroid Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected thyroid disability is currently rated 10 percent under Code 7901.  The Veteran contends that his disability picture is more severe than what is reflected by the 10 percent rating.

The Veteran was afforded a VA thyroid examination in July 2010.  The examiner noted that the Veteran has a history of hypothyroidism.  The Veteran reported that he had hurtle cell adenoma, the left side, initially removed in 1969.  He stated that the right side was removed in 1996.  He reported using Synthroid ever since that time.  He complained of fatigability, but denied any palpations.  He stated that he has palpations "once in a 'blue moon.'"  Also, he reported gaining 20 pounds in the past two years.  The examiner noted that a mental assessment was normal and that he was alert and oriented times three.  The examiner further noted no gastrointestinal symptoms, no symptoms of pressure in the larynx or esophagus, and no constipation.  The examiner did note heat intolerance and that the Veteran takes Synthroid once a day.  

A physical examination revealed blood pressure at 110/70, with a pulse of 72.  The examiner noted he could not palpate any thyroid.  A laboratory study showed his thyroid stimulating hormone was 1.89, which the examiner noted was normal.  Hypothyroidism was diagnosed.  The examiner stated that this does not affect the Veteran's activities of daily living or occupation.

VA treatment records reflect that the Veteran is taking medication (Synthroid) for hypothyroidism.

In May 2013, the Veteran testified that he gets lightheaded and dizzy, and it's hard for him to focus.  He also stated that he gets sweaty, very nervous, and hyperactive.  He stated that he has suffered from an abnormal heartbeat at least once a week as due to his thyroid disability.  He reported that he told his doctors about this and they informed him that this was normal and could be a reaction to his medication.

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.

Under Code 7901, a 30 percent rating is warranted for the thyroid gland/toxic adenoma, and specifically, evidence of tachycardia, tremor, and increased pulse pressure or blood pressure.  Here, there is no evidence of tachycardia, tremor, and increased pulse pressure or blood pressure.  Notably, on July 2010 VA examination, the Veteran reported no palpations and the examiner noted no signs of tremor.  Further, an examination did not reveal increased pulse or blood pressure.  The Board acknowledges the Veteran's testimony of having an abnormal heartbeat, however, the Board finds that such symptomatology is not suggested by the medical evidence of record.  And even if the Veteran is found to have an abnormal heartbeat, to warrant a 30 percent rating, there must be evidence of tachycardia, tremor, and increased pulse pressure or blood pressure.  As there is no evidence of tremor and increased pulse or blood pressure, a 30 percent rating is not warranted.  The Board also notes that while the examiner indicated that the Veteran is required to take continuous medication for his hypothyroidism, this is contemplated in the 10 percent rating the Veteran is presently assigned.  Accordingly, a rating in excess of 10 percent under Code 7901 is not warranted.

As the Veteran has been diagnosed with hypothyroidism, the Board has also considered whether an increased rating may be warranted under Code 7903.  Under this code, a 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  In this regard, the Board notes that the Veteran reported fatigability; however, on VA examination, the examiner noted that a mental assessment was normal and he was alert and oriented times three.  The examiner also noted no gastrointestinal symptoms, and specifically, no constipation.  To warrant a 30 percent schedular rating, the Veteran would have not only fatigability, but also constipation and mental sluggishness.  Thus, in the absence of findings of constipation and mental sluggishness, the Board cannot conclude that a 30 percent rating is warranted under Code 7903.  The Board notes that the Veteran has reported weight gain, which is contemplated by a 60 percent rating under Code 7903; however, again, mental sluggishness must also be present.  As there is no evidence of mental sluggishness, a 60 percent rating is not warranted.  Accordingly, the Board finds that a rating in excess of 10 percent under Code 7903 is not warranted.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for a thyroid disability.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R.      § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the Veteran's disability level due to a thyroid disability to the applicable rating criteria, the Board finds that the degree of disability shown is entirely contemplated by the rating schedule.  This disability does not present an exceptional disability picture and there is no evidence to suggest the Veteran has exhibited any symptomatology not contemplated by the rating criteria.  Notably, the July 2010 VA examination report noted that the Veteran's hypothyroidism does not affect his activities of daily living or occupation.   The schedular rating assigned is, therefore, adequate; referral of this claim for extraschedular consideration is not required.

The matter of entitlement to a TDIU rating is addressed in the remand below.



ORDER

The appeals for service connection for hearing loss and tinnitus disability are denied.

The appeal seeking a rating in excess of 10 percent for a thyroid disability is denied.


REMAND

The Veteran contends that his psychiatric disability has worsened.  He was last afforded a VA examination in July 2010.  Since that time, he has submitted psychiatric assessments from two private physicians (dated in February and April 2013) and from his treating VA physician (dated in January 2012), which show that his psychiatric disability may have worsened.  In light of this evidence, a contemporaneous VA examination to assess the current severity of this disability is indicated.  The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice under the VCAA specific to a TDIU claim.

2.  Arrange for an appropriate examination to determine the current severity of the Veteran's psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

The examiner should also offer an opinion regarding the impact of the Veteran's service-connected disabilities (thyroid and psychiatric) on his ability to engage in substantially gainful employment consistent with his education and experience.  

It would be helpful if the examiner were to specifically comment on the January 2012 VA opinion and February and April 2013 private opinions of record.

The examiner's opinion regarding the impact of the thyroid and psychiatric disability on employability must be accompanied by explanation of rationale.

3.  Then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


